DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. While some of the issues mentioned in the previous action were addressed, there are some issues which were insufficiently addressed or introduced by the amendments made.  Further details are discussed below.
With respect to the rejections under 35 U.S.C. 103, Applicant argues that Allen does not teach “applying an operator to the seismic data to shift the seismic data spatially in a particular direction based on a horizontal wavenumber and a distance that each one of the seismic receivers of the number of seismic receivers moved in the particular direction at a time relative to a start of the near-continuous recording to correct for motion of the number of seismic receivers.”  Applicant argues that Allen describes an operator based on a receiver position and time.  While Allen does describe an operator based on receiver position and time, Allen also describes how in an alternative embodiment the functions can be converted from the space time domain to the frequency domain resulting in the operator applied to the data being instead                                 
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            i
                                            2
                                            π
                                            k
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                
                                            
                                            t
                                        
                                    
                                
                            , which is based on a wavenumber (k) and a distance (                                
                                    
                                        
                                            u
                                        
                                        
                                            r
                                        
                                    
                                    t
                                    )
                                    .
                                
                              Therefore Allen does teach the required limitation.  
Applicant argues that McKay teaches away from the method of the current invention because it notes “There is an inherent problem with data acquisition for a receiver in motion.  Data acquired at later times need to be skewed spatially to match the zero-time reference”.  However, McKay is not teaching away from using receivers in motion, rather McKay, like the present invention seeks to address the problems associated with using receivers in motion (“The present invention addresses the problems inherent in data acquisition for a receiver in motion” Summary of the Invention).  
Applicant’s arguments with respect to the Chambers reference are persuasive.  However a new rejection is made with respect to Norris (8964502) as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites “organizing the seismic data such that the seismic data represents seismic data from a common receiver position” in lines 13-14 and “produce a trace representing the seismic data that represents seismic data 
Claims 2-4 and 6-10 depend from claim 1 and incorporate it in its entirety.  They do not remedy the indefiniteness of claim 1 and are therefore rejected for the same reasons as provided above.  
With respect to claim 2, the claim recites “organizing the seismic data such that the seismic data represents seismic data from a common receiver position in the particular direction” in lines 2-3.  It is unclear if this organizing is the same as or in addition to the organizing performed in lines 13-14 of claim 1.  It is further unclear if this common receiver position is the same as one or both of the common receiver positions noted with respect to claim 1.  Finally, as previously noted it is not clear how a receiver position can be in a particular direction.  It would seem that the receiver position would have to be in a particular direction with respect to another position or location.  If this is what the applicant intended it should be indicated what position or location the receiver position should be referenced with respect to.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (6049507) in view of McKay (6898148) and Norris (8964502).
With respect to claim 1, Allen teaches obtaining, from a number of seismic receivers, seismic data indicative of a subterranean formation (Col 6, lines 45-49)wherein the seismic data includes near-continuously recorded seismic data (Fig 4, given Applicant’s description in the specification of near-continuous recordings, the recordings provided by Allen (122) are near-continuous over the span of the time (t)); processing, by a machine (Col 6, lines 9-11, 24-31), the seismic data by: applying an operator to the seismic data to shift the seismic data spatially in a particular direction (Col 7, lines 19-21, 60-61) based on a horizontal wavenumber (Col 7, lines 62-63) and a distance that a seismic receiver moved in the particular direction at a time relative to a start of the near-continuous recording (Col 7, lines 12-13, 44-45, 52-55) to correct for motion of the number of seismic receivers and to yield seismic data better indicative of the subterranean formation.
However, it does not teach a plurality of triggered source elements, the seismic data is acquired based upon trigger times and not based upon positions of a triggered source element; and organizing the seismic data such that the seismic data represents seismic data represents seismic data from a common seismic receiver position.
McKay teaches a plurality of triggered source elements, the seismic data is acquired based upon trigger times and not based upon positions of a triggered source 
Norris teaches organizing the seismic data such that the seismic data represents seismic data represents seismic data from a common seismic receiver position (Col 6, lines 66-67 “common station gathers”, which are equivalent to common seismic receiver position gathers (see 8982663: Col 4, lines 40-41: “common receiver position gathers a.k.a. ‘common station’ gathers”)); and produce a trace representing the seismic data that represents seismic data from a common seismic receiver position (Col 7, lines 6-7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Allen with the common receiver position gathers and trace generation of Norris since such a modification would have provided the best spatial resolution and minimized random noise in the data.   
With respect to claim 3, Allen teaches determining positions of the plurality of triggered source elements from within the near-continuously recorded seismic data based on time (Col 13, lines 23-29).
With respect to claim 4, Allen teaches determining, for a number of trigger times, the seismic receiver positions as a function of time at known times relative to a start of the near-continuous recording (Col 6, lines 62-64).
Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645